Citation Nr: 0906329	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).  

Post-service medical records reflect treatment for, and 
evaluation of, a psychiatric disability various defined as an 
anxiety disorder, a panic disorder, PTSD, a depressive 
disorder, and an affective (mood) disorder.  The Veteran 
maintains that he has PTSD as a result of his combat service 
in Vietnam.  

Specifically, throughout the current appeal, the Veteran has 
described numerous enemy attacks to which he was subjected 
during his service with the A Battery 7th Battalion 15th 
Artillery in Vietnam from February 1969 to February 1970.  In 
statements received at the RO in August 2002 and October 
2002, he reported that, during his Vietnam service, he served 
as a gunner on the lead convoy jeep on mail and supply runs 
and also had guard duty for the compound at nights.  

Service personnel records confirm the Veteran's service with 
the A Battery 7th Battalion 15th Artillery as well as his 
active duty in Vietnam from February 1969 to February 1970.  
His principal duty during his service in Vietnam was that of 
an ammunition handler.  

Further, Operational Reports-Lessons Learned submitted by 
the 7th Battalion, 15th Artillery indicate that, "for the 
time period ending July 31, 1969," the unit was subjected to 
enemy activity (boobytraps, mining, and small unit contacts) 
in the area of operation.  Enemy attacks on fire bases were 
mainly from enemy mortars.  In addition, "for the time 
period ending October 31, 1969," the 7th Battalion, 15th 
Artillery was subjected to enemy attacks (consisting of 
standoff mortar attacks) on friendly fire bases.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that corroboration of every detail of a 
veteran's claimed in-service stressor, including his or her 
personal participation, is not required and that the fact 
that a veteran was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that 
he/she was, in fact, exposed to the attacks.  Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002).  

While the claims folder contains some evidence of a diagnosis 
of PTSD and of corroboration of the Veteran's purported 
in-service stressors, the file includes no competent evidence 
of the third requirement for a grant of service connection 
for PTSD (concerning the existence of medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor).  38 C.F.R. § 3.304(f) (2008).  A remand 
of the Veteran's appeal is, therefore, necessary to obtain a 
medical opinion regarding this matter.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Copies of records of psychiatric 
treatment that the Veteran may have 
received at the VA Medical Center in 
Tampa, Florida, since December 2006 
should be obtained.  Associate all such 
available records with the claims 
folder.  

2.  Then, schedule the Veteran for an 
examination to determine whether he meets 
the diagnostic criteria for PTSD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If PTSD is diagnosed, the examiner should 
specify which stressor(s) was (were) used 
as the basis for the diagnosis, whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record.  Complete rationale should be 
given for all opinions reached.  

3.  Thereafter, the issue of 
entitlement to service connection for 
PTSD should be re-adjudicated.  If the 
decision remains adverse, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

